SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): May 17, 2011 MINISTRY PARTNERS INVESTMENT COMPANY, LLC (Exact name of registrant as specified in its charter) California 333-04028LA 33-0489154 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 915 West Imperial Highway, Suite120, Brea, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (714) 671-5720 [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 12, 2011, the Board of Managers of Ministry Partners Investment Company, LLC (the “Company”) elected Billy M. Dodson as Chief Executive Officer of the Company.Mr. Dodson has been serving as the Company’s President since May 8, 2006 and will serve as President and Chief Executive Officer. Item 5.07. Submission of Matters to a Vote of Security Holders. On May 12, 2011, the Company held its annual meeting of members. The primary purpose of the annual meeting was to consider and elect three persons to serve as Class I Managers for a three-year term ending May 31, 2014, or the annual meeting in 2014, whichever occurs first.The nominations of Arthur G. Black, Van C. Elliott and Jeffrey T. Lauridsen to serve as Class I Managers were considered and all three nominees were elected.All nominees for election as Class I Managers received a plurality of votes cast.The final results are as follows: Name Votes For Votes Withheld Arthur G. Black 0 Van C. Elliott 0 Jeffrey T. Lauridsen 0 Item 9.01Financial Statements and Exhibits. (d)Exhibits The following exhibit is attached herewith: None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:May 18, 2011 MINISTRY PARTNERS INVESTMENT COMPANY, LLC /s/ Billy M. Dodson Billy M. Dodson President and Chief Executive Officer -2-
